Exhibit 10.3 Re: Service about being independent director, member of the Audit Committee, and member of the Nominating and Compensation Committee of China Pharma Holdings, Inc. December 24, 2012 Dear Mr. Baowen Dong, On behalf of the Board of Directors and the Company, I am pleased to welcome you to join the Board of the China Pharma Holdings, Inc. as an independent director, member of the Audit Committee, and member of the Nominating and Compensation Committee. I look forward to working with you. Your starting date will be the date of the board approves your engagement and your engagement for this term will end on the date of the next annual shareholders meeting. Your compensation will consist of the following: 1) A retainer of RMB 40,000 per year, payable quarterly within 5 days of the end of the quarter; If you agree to the terms and conditions stated above, please sign and date this letter below. I look forward to working with you and sincerely hope that your service will be enjoyable and rewarding. Sincerely Chairman of the Board China Pharma Holdings, Inc Response: This letter correctly sets forth the understanding of Mr. Baowen Dong. By: /s/ Baowen Dong Date:
